DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2022 and April 18, 2022 was filed after the mailing date of the Final Rejection on January 5, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 1-2 in the Remarks, filed March 29, 2022, with respect to the rejection(s) of claims 21-23, 27-29, 33-35, 37, and 38 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neginhal et al (US Publication 2015/0271011 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-29, 33-35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau et al (US Publication 2013/0163426 A1) in view of Neginhal et al (US Publication 2015/0271011 A1).
Regarding to claims 21, 27, and 33, Beliveau discloses network switch circuitry (fig. 1) for use with at least one network, the network switch circuitry, when in operation, being to receive at least one ingress packet 170 via the at least one network (page 8 paragraph 0067) and also being to generate at least one egress packet 171 for being output from the network switch circuitry (page 9 paragraph 0073), the network switch circuitry comprising: packet processing circuitry 102/110/120 for processing the at least one ingress packet to generate the at least one egress packet (page 8 paragraph 0067), the packet processing circuitry being for being programmed (page 6 paragraph 0053) for use in (1) identifying header field values of the at least one ingress packet that correspond to particular flow information of the at least one ingress packet (page 5 paragraph 0045), and (2) determining at least one particular action that the network switch circuitry is to take with respect to the processing of the at least one ingress packet (page 9 paragraphs 0071-0072), the packet processing circuitry being programmable, at least in part, based upon compilation of user-provided program instruction code 116, the user-provided program language code describing (page 6 paragraph 0053), at least in part, (1) manner that the packet processing circuitry is to parse the at least one ingress packet (page 6 paragraph 0054), and (2) match-action table 140 entries that correlate possible packet flows with corresponding actions to be taken by the network switch circuitry (page 9 paragraphs 0071-0072), the compilation being for use in generating, at least in part, configuration data for use in programming, at least in part, the packet processing circuitry (page 6 paragraph 0054); wherein: the determining of the at least one particular action is to be based, at least in part, upon the particular flow information and the match-action table entries (page 9 paragraphs 0071-0072); the packet processing circuitry is also programmable for use in packet processing operations related to: packet switching (page 3 paragraph 0025); packet tunneling (page 3 paragraph 0025); packet modification (page 4 paragraph 0033); and packet dropping (page 4 paragraph 0037); the configuration data is to be provided to the network switch circuitry via a control plane (page 3 paragraph 0031); and after the compilation (page 6 paragraph 0054), the control plane is to receive the configuration data for provision (page 4 paragraph 0033) to the network switch circuitry (page 8 paragraph 0065; noted the software-defined network include control plane).
Beliveau fails to teach for the match-action entries are configurable to comprise at least certain entries that indicate configurable tunnel header encapsulation operations.
However, Neginhal discloses a managed forwarding element MFE (fig. 4) comprising a match-action table with entries configurable, wherein at least certain entries indicate configurable tunnel header encapsulation operations (page 13 paragraph 0126).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the match-action table entries as taught by Neginhal into Beliveau’s system to provide a network control system that enables connection of logical routers to each other, and the propagation of routes between the logical routers.
Regarding to claims 22, 28, and 34, Beliveau discloses the packet processing circuitry is programmable for use in wildcard matching operations related to the match-action table entries (page 4 paragraph 0036).
Regarding to claims 23, 29, and 35, Beliveau discloses the network switch circuitry is for use in association with a network adapter of a server computer; and the network switch circuitry is to receive the at least one ingress packet via the network adapter (page 3 paragraph 0025).
Regarding to claims 25, 31, and 37, Beliveau discloses the header field values comprise at least one source address value, at least one destination address value, at least one source port value, at least one destination port value, and at least one protocol type value (page 4 paragraphs 0032 and 0037).
Regarding to claims 26, 32, and 38, Beliveau discloses the configuration data defines, at least in part, match-action data of the match-action table entries (page 5 paragraph 0046).
8.	Claims 24, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau in view of Neginhal and Cherian (US Publication 2015/0381495 A1).
Regarding to claims 24, 30, and 36, Beliveau and Neginhal combined together disclose all the limitations with respect to claims 21, 27, and 33, except for the packet processing operations are configurable to comprise: GRE processing; and GENEVE processing. However, Cherian discloses a network system 100 (fig. 1) comprising processing operations via GRE and GENEVE (page 1 paragraph 0001). Thus, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to arrange for the GRE and GENEVE processing operations as taught by Cherian into the combination of Beliveau and Neginhal’s system since such operations are well-known in the art for packet processing.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467